09-1945-cv
Kuzinski v. Schering Corp.
    Kuzinski v. Schering Corp., No. 09-1945-cv




1        We have considered all of Schering's contentions on this appeal
2   and have found them to be without merit. The order of the district
3   court denying Schering's motion for summary judgment is affirmed, and
4   the matter is remanded for further proceedings not inconsistent with
5   this order.

6                                 FOR THE COURT:
7                                 CATHERINE O'HAGAN WOLFE, Clerk of Court


8




                                     -3-